Citation Nr: 0625944	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-33 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.

2. Entitlement to service connection for a bilateral eye 
condition, claimed as secondary to diabetes mellitus and 
herbicide exposure.

3. Entitlement to service connection for bilateral 
retinopathy, claimed as secondary to diabetes mellitus and 
herbicide exposure.

4. Entitlement to service connection for a bilateral foot 
condition, claimed as secondary to diabetes mellitus and 
herbicide exposure.

5. Entitlement to service connection for hyperlipidemia, to 
include high cholesterol, claimed as secondary to diabetes 
mellitus and herbicide exposure.

6. Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus and herbicide 
exposure.

7. Entitlement to service connection for bruising, claimed as 
secondary to diabetes mellitus and herbicide exposure.

8. Entitlement to service connection for infections, claimed 
as secondary to diabetes mellitus and herbicide exposure.

9. Entitlement to service connection for a skin condition, 
claimed as secondary to diabetes mellitus and herbicide 
exposure.

10. Entitlement to service connection for nerve damage, 
claimed as secondary to diabetes mellitus and herbicide 
exposure.

11. Entitlement to service connection for bilateral 
neuropathy, claimed as secondary to diabetes mellitus and 
herbicide exposure.

12. Entitlement to service connection for tooth and gum 
disease, claimed as secondary to diabetes mellitus and 
herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York. The veteran had a hearing before the Board in 
November 2005 and the transcript is of record.

The veteran, in filing his May 2004 notice of disagreement 
(NOD), raised a claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD). During his 
hearing, the issue of PTSD was again raised by the veteran's 
representative. This issue has never been considered by the 
RO and is therefore REFERRED to the RO for proper 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim alleges that he developed diabetes 
mellitus as a result of being exposed to Agent Orange while 
serving on the USS Davis off the shores of Vietnam and his 
additional conditions are manifestations from his diabetes. 
At his hearing, the veteran testified that during his tour 
with the USS Davis, although he never set foot on Vietnam 
soil, he would regularly swim in waters off Vietnam, such as 
DaNang Harbor, in order to combat the extreme heat at that 
time, thus exposing him to the in-land herbicides. 

Statutory law provides for a presumption of herbicide 
exposure, to include Agent Orange, for those veterans who 
served in the Republic of Vietnam during the Vietnam War era. 
See 38 U.S.C. § 1116(f). In this case, the RO denied the 
veteran's claims, in part, finding the presumption 
inapplicable because the veteran never actually set foot on 
Vietnam soil during his active service. 

Recently, the United States Court of Appeals for Veterans 
Claims (the "Court" or "CAVC") issued a decision stating, 
in pertinent part, 

...38 U.S.C. § 1116(f) does not by its terms limit 
application of the presumption of service connection for 
herbicide exposure to those who set foot on the soil of 
the Republic of Vietnam.  We hold...that the Secretary's 
regulations, while a permissible exercise of his 
rulemaking authority, do not clearly preclude 
application of the presumption to a member of the Armed 
Forces who served aboard a ship in close proximity to 
the land mass of the Republic of Vietnam.

Haas v. Nicholson, No. 04-0491 (Vet. App., August 16, 2006) 
(emphasis added). 

From the current evidence of record, the USS Davis clearly 
served in Vietnam waters during various times in 1966, but it 
is unclear if the USS Davis ever docked or otherwise got 
within close proximity to Vietnam soil.  In 2003, the 
National Personnel Records Center merely confirmed that the 
USS Davis was in the "official waters of Vietnam."  
However, the U.S. Armed Services Center for Unit Records 
Research indicated in an October 2003 letter that the USS 
Davis conducted Naval Gunfire Support mission "from off the 
coast of Vietnam," but was not "inport DaNang."  It was 
noted that research could be conducted of the deck logs if 
specific dates were provided.  In light of the Haas decision, 
the RO should make an effort to obtain the USS Davis' deck 
logs for the time periods in 1966 when the ship is confirmed 
to have been in Vietnam waters to determine if the ship 
docked or otherwise was within "close proximity to the land 
mass of the Republic of Vietnam." See id.

The veteran, in filing his claim, identified two private 
treating physicians for his diabetes condition and his 
bilateral eye problems. The RO should attempt to obtain these 
medical records. 

Additionally, the veteran supplied a November 2005 progress 
note from the VAMC in Northport, New York stating that the 
veteran was first diagnosed with diabetes in 1999 and is 
currently receiving care at the VAMC. VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession. Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992). Requests for VA medical records should be 
made since the evidence may not be currently complete. 

In regard to the veteran's other issues claimed as secondary 
to his diabetes mellitus and herbicide exposure, the Board 
concludes that they are "inextricably intertwined" with the 
issue of entitlement to service connection for diabetes 
mellitus and therefore must be adjudicated together. See 
Harris v. Derwinski, 1 Vet. App. 180 (1991). The Court has 
held that all issues "inextricably intertwined" with an issue 
certified for appeal, are to be identified and developed 
prior to appellate review. Id. Although identified, the issue 
of diabetes mellitus is not ripe for appellate review for 
reasons set forth above. As the issue of the veteran's 
diabetes mellitus is "inextricably intertwined" with the 
remainder of his claims, all issues must be remanded to the 
RO in accordance with the holding in Harris, supra.

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from Dr. RB and Dr. VB. 
These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

2. Obtain any medical records and 
hospitalization records for the veteran 
from the VA Medical Center in Northport, 
New York for the time period January 1999 
to the present. Any negative responses 
should be documented in the file. 

3. Obtain deck logs for the USS Davis (DD 
937) from any appropriate source (such as 
the National Archives and Records 
Administration (NARA) or the U.S. Army 
and Joint Services Records Research 
Center (JSRRC)), for the following time 
periods: March 6, 1966 to April 9, 1966; 
May 3, 1966 to June 9, 1966; and June 21, 
1966 to July 2, 1966. Any negative 
responses should be documented in the 
file.

4. After the above is complete, as well 
as any arising appropriate development, 
readjudicate the veteran's claim. If the 
claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

